PER CURIAM.
Appellant claims that his conviction and sentence should be reversed because of improper comments made by the prosecutor during voir dire, indicating that the role of both the prosecutor and defense attorney in voir dire was to pick jurors favorable to their respective clients. Although at first overruling defense objections, the trial court later determined that the objection was well taken. It gave additional instructions.
While the comments were definitely inappropriate, appellant has not shown prejudice as a result of the improper comments, as the jury was constantly reminded of its role as an impartial decision-maker. See United States v. Khoury, 901 F.2d 948 (11th Cir. 1990) and United States v. Tegzes, 715 F.2d 505 (11th Cir.1983).
We therefore affirm.
WARNER, POLEN and PARIENTE, JJ., concur.